United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.U., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
La Puente, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1430
Issued: March 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 17, 2018 appellant, through counsel, filed a timely appeal from a June 6, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish bilateral hip and
knee conditions causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On December 12, 2016 appellant, then a 61-year-old retired letter carrier, filed an
occupational disease claim (Form CA-2) alleging that he sustained neck, knee, and hip injuries as
a result of performing his repetitive work duties for over 35 years at the employing establishment.
He indicated that he stood while casing mail two to four hours a day and delivered mail at least six
hours a day, which involved continuous twisting, walking, extended time standing on his feet,
stepping in and out of a vehicle hundreds of times, lifting, and bending. Appellant indicated that
he first became aware of his conditions and their relationship to his federal employment in
December 2014. He noted that he was last exposed to his employment factors on
December 28, 2013.
In an accompanying detailed narrative statement, appellant provided his employment
history at the employing establishment and described the work duties he claimed were responsible
for causing his neck, knee and hip conditions. He noted that from March 16 through June 15, 1979
he worked as a clerk, emptying bags and casing flats and letters. Appellant further noted that from
June 16, 1979 through 2013 he delivered mail which involved casing flats and letters and walking.
In 2000 he sustained a work-related injury and underwent rotator cuff surgery.3 Subsequently,
appellant accepted an employing establishment job offer and began delivering Express Mail for
business and residential customers in 2001. His work duties involved continuous twisting and
turning at the hips up to eight hours a day plus overtime.
On the reverse side of appellant’s claim form, the employing establishment noted that he
had retired as of May 6, 2016. A Notification of Personnel Action (Form SF-50) indicated that
appellant’s last day in pay status was September 4, 2015.
OWCP, by development letter dated January 5, 2017, advised appellant of the factual and
medical deficiencies of his claim. It provided a questionnaire for his completion to establish the
employment factors alleged to have caused or contributed to his medical condition and date that
he was last exposed to the claimed work factors, and requested a medical report from his attending
physician explaining how and why his federal work activities caused, contributed to, or aggravated
his medical condition. OWCP afforded appellant 30 days to submit the requested evidence. No
response was received.
By decision dated February 16, 2017, OWCP denied appellant’s occupational disease
claim finding that he had not submitted medical evidence containing a medical diagnosis in
connection with the accepted factors of his federal employment. It noted that he did not respond
to its January 5, 2017 development letter requesting medical evidence to establish his claim.

3

Appellant filed prior claims that were accepted by OWCP for right shoulder and cervical conditions.

2

OWCP received a prescription form dated February 10, 2017 from Dr. Scott Goldman, an
attending Board-certified orthopedic surgeon.
On February 24, 2017 appellant, through counsel requested a telephonic hearing before an
OWCP hearing representative regarding OWCP’s February 16, 2017 decision. He submitted a
medical report dated February 10, 2017 in which Dr. Goldman reported that appellant performed
repetitive work duties as a letter carrier for over 35 years at the employing establishment,
culminating in bilateral knee and hip injuries sustained at work on December 28, 2013.
Dr. Goldman also reported that appellant had a history of bilateral knee arthroscopic surgery. He
described findings on physical and x-ray examination. Dr. Goldman diagnosed bilateral knee and
hip post-traumatic osteoarthritis, bilateral knee internal derangement, and bilateral hip trochanteric
bursitis. He opined that, based on the available information, including appellant’s history and
physical and objective diagnostic findings, his bilateral knee and hip conditions were work related.
Dr. Goldman maintained that his history indicated a continuous trauma-type industrial injury
culminating on December 28, 2013 while working as a letter carrier.
Subsequently, OWCP received a report dated March 10, 2017 by Dr. Goldman. The report
noted that appellant was evaluated for bilateral knee and hip injuries sustained on December 28,
2013 as a culmination of the work duties he performed as a letter carrier. The report also noted
examination findings and provided diagnoses of bilateral knee and hip post-traumatic
osteoarthritis, bilateral knee internal derangement, and bilateral hip trochanteric bursitis.
During the telephonic hearing, held on August 14, 2017, appellant testified that he was a
letter carrier for 36 years and described his work duties. He related that he became aware of his
knee pain about six years ago and thought that it was work related. Appellant initially testified
that he had not seen a physician until the filing of his claim and he subsequently testified that he
had not seen his physician until December 1, 2014. He maintained that the physician thought his
condition was work related because he had swelling and bruising on his knees. Appellant indicated
that he had filed other claims for left shoulder and neck injuries for which he was off work.4 He
also testified that he had sustained a prior left knee injury as he stepped out of his vehicle to report
to work, but did not file a claim.
In an August 28, 2017 letter, B.C., appellant’s former supervisor, responded to the hearing
transcript. He maintained that appellant was not performing letter carrier duties on the filing date
of the instant claim. B.C. related that he had not performed regular letter carrier work since 1991.
He noted that he supervised appellant at that time and assigned him limited-duty work that
involved delivering Express Mail only until 1995, when B.C. left the employing establishment.
Appellant returned to his regular-duty work for a short time and subsequently returned to his
limited-duty Express Mail delivery assignment between the time B.C. left and returned as
postmaster later in May 2009. B.C. contended that delivering Express Mail was very different
from regular carrier work. Appellant did not case mail, which was contrary to his statement that
he cased mail on his feet up to four hours. He did not use a mailbag which he claimed weighed
4

On May 15, 2017 OWCP received an August 19, 2015 magnetic resonance imaging (MRI) scan of the right
shoulder, read by Dr. Shams F. Sheik, Board-certified in diagnostic radiology and neuroradiology, which revealed a
partial undersurface tear versus postoperative change to the supraspinatus and no retracted rotator cuff tear, suggested
a superior labral tear, and noted an osteoarthritic change of the acromioclavicular joint.

3

up to 70 pounds. Appellant did not perform park and loop deliveries which he claimed involved
walking to 25 houses on each side of a street while carrying a mailbag. He also did not perform
dismount deliveries as he claimed, which required him to step in and out of a vehicle that was 18
inches above ground. B.C. maintained that delivering Express Mail involved a lot of driving
around the city to deliver an average of 30 to 50 pieces of mail to 50 different addresses in 4
different zip codes on any given day. When there were too many deliveries, appellant received
help from another carrier to ensure that the scheduled delivery time was met. B.C. concluded that
he could not understand how appellant attributed his injury to performing regular carrier work
since he had not performed such work during the last 25 years of his postal career.
By decision dated October 30, 2017, an OWCP hearing representative affirmed the
February 16, 2017 decision, finding that the medical evidence submitted was insufficient to
establish that appellant sustained lower extremity conditions causally related to his actual work
activities. She noted that evidence in his prior claims indicated that he performed limited physical
activity since at least 1998. The hearing representative also relied on the employing
establishment’s statement that appellant performed limited-duty work dating back to 1991.
On March 23, 2018 counsel requested reconsideration. He submitted two letters dated
March 9, 2018 from Dr. Goldman, who again opined that appellant’s diagnosed bilateral hip and
knee conditions were work related based on his history of performing repetitive work duties as a
letter carrier for over 30 years and physical and objective examination findings. Dr. Goldman
advised that it was medically necessary that he be evaluated and treated for these conditions on an
industrial basis.
Subsequently, OWCP received a report dated December 29, 2017 from Dr. Goldman, who
restated his bilateral knee and hip diagnoses.
By decision dated June 6, 2018, OWCP denied modification of the October 30, 2017
decision. It found that Dr. Goldman’s reports provided an incomplete history regarding appellant’s
previous knee injury and an inaccurate and incomplete history regarding his actual work duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7

5

Supra note 2.

6

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

7

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

4

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;8 (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition;9 and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.10
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish bilateral hip and
knee conditions causally related to the accepted factors of his federal employment.
OWCP initially accepted as factual that appellant engaged in repetitive activities in his
employment duties as a letter carrier. However, it subsequently found that his actual work duties
involved delivering Express Mail in a limited-duty job assignment since 1991. The issue,
therefore, is whether appellant submitted sufficient medical evidence to establish that the accepted
factors of his federal employment in an Express Mail assignment caused or aggravated bilateral
hip and knee conditions.
Dr. Goldman, in reports dated February 10 and March 10, 2017 and March 9, 2018,
diagnosed bilateral knee and hip post-traumatic osteoarthritis, bilateral knee internal derangement,
and bilateral hip trochanteric bursitis. He opined that, based on appellant’s history and
examination findings, the diagnosed conditions were caused by continuous trauma-type work
injury while working as a letter carrier for over 35 years. Dr. Goldman maintained that repetitive
trauma while working as a letter carrier certainly explained the arthritic condition and internal
derangement of the bilateral hips and knees. However, his reports are insufficient to establish
appellant’s claim because they are not based on a complete factual history and he did not provide
adequate medical rationale in support of his opinion on causal relationship.12 Dr. Goldman noted
that appellant’s letter carrier work duties were continuous and that they explained the development
of his diagnosed conditions, but there is no indication that he was aware that since 1991 appellant
8

Michael R. Shaffer, 55 ECAB 386 (2004).

9

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

10

Beverly A. Spencer, 55 ECAB 501 (2004).

11

See J.R., Docket No. 17-1781 (issued January 16, 2018); I.J., 59 ECAB 408 (2008).

12

C.M., Docket No. 14-0088 (issued April 18, 2014).

5

had performed limited-duty work which required delivering Express Mail and that appellant was
no longer working at the employing establishment, as his last day of exposure to the limited-duty
employment factors was December 28, 2013 and his retirement was effective as of May 6, 2016.
B.C., appellant’s former supervisor, related that appellant had not performed regular letter carrier
duties since 1991, as he performed a limited-duty Express Mail delivery assignment through 1995
and again performed his Express Mail delivery assignment after a brief period of performing his
regular letter carrier duties through the last 25 years of his postal career. Medical conclusions
based on an incomplete or inaccurate factual background are of limited probative value.13
Dr. Sheik’s August 19, 2015 report interpreted diagnostic findings and related partial
undersurface tear versus postoperative change to the supraspinatus and no retracted rotator cuff
tear, suggested a superior labral tear, and noted an osteoarthritic change of the acromioclavicular
joint of the right shoulder. The Board has held that reports of diagnostic tests lack probative value
as they do not provide an opinion on causal relationship between appellant’s employment duties
and a diagnosed condition.14
As appellant has not submitted rationalized medical evidence to support his claim that his
bilateral hip and knee conditions were caused or aggravated by factors of his federal employment,
he has not met his burden of proof.
On appeal, counsel contends that OWCP’s June 6, 2018 decision is contrary to fact and
law. For the foregoing reasons, the Board finds that the medical evidence of record is insufficient
to establish that appellant sustained bilateral hip and knee conditions causally related to the
accepted factors of his federal employment.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish bilateral hip and
knee conditions causally related to the accepted factors of his federal employment.

13

See S.R., Docket No. 14-1086 (issued February 26, 2015); M.W., 57 ECAB 710 (2006).

14
See K.V., Docket No. 18-0723 (issued November 9, 2018); S.G., Docket No. 17-1054 (issued
September 14, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

